15 F.3d 1084NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
William A. DAVIS, II;  Judith Ann Oakley-Davis, Petitioners-Appellants,v.COMMISSIONER INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 92-70393.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 16, 1993.*Decided Dec. 20, 1993.

Before:  GOODWIN, CANBY and KOZINSKI, Circuit Judges.


1
ORDER**


2
In light of the decision in  Schillinger v. CIR, 1 F.3d 954 (9th Cir.1993), this case is dismissed as moot.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3